 1 McGREGOR W. SCOTT
   United States Attorney
 2 ERIN M. SALES
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for the United States
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              No. 1:18-MC-00050-DAD

12                                   Plaintiff,             CONSENT JUDGMENT OF FORFEITURE

13               v.

14   APPROXIMATELY $15,900.00 IN U.S.
     CURRENCY,
15
                                    Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.        On or about February 14, 2018, Homeland Security Investigations (“HSI”) agents seized

19 Approximately $15,900.00 in U.S. Currency (the “Defendant Currency”).

20          2.        HSI commenced administrative forfeiture proceedings, sending direct written notice to all

21 known potential claimants and publishing notice to all others. On or about April 12, 2018, HSI received

22 a claim from Daniel A. Rodriguez (“Daniel”) asserting an ownership interest in the Defendant Currency.

23          3.        The United States represents that it could show at a forfeiture trial that on or about

24 January 17, 2018, law enforcement conducted a traffic stop on a silver Lexus IS-250. The driver and

25 sole occupant of the vehicle verbally identified himself as Andrew Rodriguez (“Andrew”). Law

26 enforcement located a cell phone and approximately $1,241.00 in U.S. Currency on Andrew’s person.
27 Law enforcement also located a wooden baton or billy club-type object, various bundles of U.S.

28 Currency totaling approximately $3,100.00, approximately 21.5 grams of methamphetamine, more than

                                                            1
30
 1 84 grams of marijuana, approximately 15.5 phentermine pills, packaging materials, and four cell phones

 2 inside the Lexus. Law enforcement subsequently obtained a search warrant for 4011 E. Buckingham

 3 Way, Fresno, California (“E. Buckingham Way”), which law enforcement determined to be connected

 4 to Andrew.

 5          4.     On or about February 14, 2018, federal and state law enforcement responded to E.

 6 Buckingham Way to execute the search warrant. Upon responding, law enforcement observed a silver

 7 Lexus and another vehicle leave E. Buckingham Way. Law enforcement conducted traffic stops on both

 8 vehicles and identified Andrew as the driver of the Lexus and Daniel as the driver of the other vehicle.

 9 Law enforcement searched the Lexus and located approximately 2.5 ounces of methamphetamine, a

10 loaded handgun, a scale, packaging material, several cell phones, and a large amount of U.S. Currency.

11 Law enforcement also located brass knuckles inside the vehicle that Daniel was driving.

12          5.     Upon executing the search warrant on E. Buckingham Way, law enforcement

13 encountered Priscilla Zavala, Vanessa Rico (“Vanessa”), and Dhylon Rodriguez (“Dhylon”) inside the

14 residence.

15          6.     Law enforcement located the Defendant Currency in Daniel’s bedroom, with a portion of

16 the amount found bundled in rubber bands inside a backpack and the remaining portion found inside a

17 box.

18          7.     Law enforcement also located approximately $3,752.00 in Vanessa’s purse. Vanessa

19 gave law enforcement verbal consent to search her cell phone and unlocked her phone. Law enforcement

20 located a pay/owe sheet on Vanessa’s cell phone, which was current as of 1:00 a.m. that morning. The

21 notes on Vanessa’s cell phone had different names and monikers, as well as the words “fronted” and

22 how much money was owed, which was approximately $7,000.00. Vanessa subsequently stated that said

23 she did not handle the drugs or the money, only that she was good with numbers.

24          8.     Dhylon stated that approximately $4,000.00 to $5,000.00 of the money located inside E.

25 Buckingham Way was his money that he was saving from work.

26          9.     After the search, Daniel told law enforcement that he did not care to talk about the

27 approximately $15,000.00 located in his bedroom and that he did not know to whom all of the money

28 belonged. Daniel also stated, however, that approximately $4,000.00 was his money that he had been

                                                        2
30
 1 saving.

 2           10.    After being reminded of his Miranda rights, Andrew stated that some of the money seized

 3 from E. Buckingham Way was his brother’s and cousin’s money. Andrew also admitted, however, that

 4 some of the money was his proceeds from prior drug transactions that he was going to use to pay off a

 5 drug debt.

 6           11.    The United States could further show at a forfeiture trial that the Defendant Currency is

 7 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

 8           12.    Without admitting the truth of the factual assertions contained above, Daniel Rodriguez,

 9 Andrew Rodriguez, Dhylon Rodriguez, Vanessa Rico, and Priscilla Zavala (hereafter “Potential

10 Claimants”) specifically denying the same, and for the purpose of reaching an amicable resolution and

11 compromise of this matter, Potential Claimants agree that an adequate factual basis exists to support

12 forfeiture of the Defendant Currency. Potential Claimants hereby acknowledge that Daniel Rodriguez is

13 the sole owner of the Defendant Currency, and that no other person or entity has any legitimate claim of

14 interest therein. Should any person or entity institute any kind of claim or action against the government

15 with regard to its forfeiture of the Defendant Currency, Potential Claimants shall hold harmless and

16 indemnify the United States, as set forth below.

17           13.    This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

18 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

19           14.    This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in which

20 the Defendant Currency was seized.

21           15.    The parties herein desire to settle this matter pursuant to the terms of a duly executed

22 Stipulation for Consent Judgment of Forfeiture.

23           Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

24 AND ADJUDGED:

25           16.    The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

26 between the parties.
27           17.    Upon entry of the Consent Judgment of Forfeiture, $8,900.00 of the Defendant Currency,

28 together with any interest that may have accrued on the total amount seized, shall be forfeited to the

                                                          3
30
 1 United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of according to law.

 2          18.     Upon entry of the Consent Judgment of Forfeiture, but no later than 60 days thereafter,

 3 $7,000.00 of the Defendant Currency shall be returned to Potential Claimant Daniel Rodriguez.

 4          19.     The United States of America and its servants, agents, and employees and all other public

 5 entities, their servants, agents and employees are released from any and all liability arising out of or in

 6 any way connected with the seizure or forfeiture of the Defendant Currency. This is a full and final

 7 release applying to all unknown and unanticipated injuries, and/or damages arising out of said seizure or

 8 forfeiture, as well as to those now known or disclosed. Potential Claimants waived the provisions of

 9 California Civil Code § 1542.

10          20.     No portion of the stipulated settlement, including statements or admission made therein,

11 shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal Rules of

12 Evidence.

13          21.     All parties will bear their own costs and attorney’s fees.

14          22.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein (see Doc. No.

15 1-1), the Court enters this Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was

16 reasonable cause for the seizure of the above-described Defendant Currency.

17 IT IS SO ORDERED.

18
        Dated:     October 22, 2018
19                                                      UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26
27

28

                                                          4
30
